ON MOTION FOR REHEARING.
It is contended in the motion that in ruling the question as to the relation existing between defendants we "failed to apply the law of Kansas" where the cause of action accrued, and that in ruling the question on the scope of employment we gave effect to evidence not admitted against defendant Hoover Company.
[8] On the relation question, servant or independent contractor? it is not certain that the law of Kansas is applicable. It was not pleaded that the Lagan contract was a Kansas contract, and as stated in the opinion, the Hoover Company's main office is at North Canton, Ohio, and at the time of the execution of the contract a branch office was maintained in Kansas City, Missouri, and when the contract was executed, Lagan was a resident of Kansas City, Missouri, and the inference could be drawn that the contract was executed in Kansas City, Missouri. However, the point is not important, because there is no Kansas case that would, under the facts, justify the conclusion that Lagan, as a matter of law, was an independent contractor as to the Hoover Company.
In the opinion we referred to the cases, in Kansas and Missouri, relied upon by the Hoover Company on the question of servant or independent contractor. Among these is Dohner v. Winfield Wholesale Gro. Co. et al., 116 Kan. 237, 226 P. 767, which is stressed in the motion. *Page 525 
In the Dohner case the facts are these: The suit was against the grocery company and Harris, its travelling salesman, for damages on account of personal injuries resulting from being struck by a car driven by Harris on his first trip for the grocery company. Plaintiff obtained a judgment against both defendants. The trial court granted the grocery company a new trial on the theory that Harris was, as to the grocery company, an independent contractor, and the plaintiff appealed. The grocery company's place of business was at [570] Wichita. It made an oral contract with Harris to canvass a certain territory covering 16 or 17 towns. Harris was "to take orders for goods and to collect money for goods which had been delivered"; his minimum pay was $175 per month, but the pay would increase in the event of certain sales volume. Harris was to furnish his own transportation and pay his expenses. "He was at liberty to select any manner of transportation, and any routes and times of visiting the different towns that he chose; the only requirement being that he should call on the trade of the whole territory once each week." The grocery company furnished Harris with samples and gave him a list of the merchants in the territory who purchased the preceding week. It was held, as a matter of law, that Harris was an independent contractor. The gist of the ruling is stated in headnote 2 [226 P. 767] as follows:
"A salesman who operates an automobile at his own expense, whose movements are not controlled by his employer, except that he shall make his territory once each week, is, with respect to the operation of the car, an independent contractor, so that his employer is not answerable for injuries caused by his negligent operation of the car."
Manifestly the Dohner case is distinguishable on the facts from the present case. In the Dohner case the salesman was not required to attend a school of instruction; was not required to keep an activity card, and be called up four times a day to report on his activities. He had no supervisor who told him "to ring the door bells" of the merchants in his territory until he got a hearing. There was no "base demonstration" drilled into him as to how to present his wares to a prospective customer. It will not be necessary to review the other Kansas cases cited.
[9] In the motion, the contention is made that the evidence of the witnesses Demoss and Williams, as to what defendant Lagan said as to where he was going at the time plaintiff was struck, was not admitted against defendant Hoover Company, and that such should not have been considered at all as to said company. It is true that the trial court made some remarks about such evidence being hearsay as to defendant Hoover Company, but the jury was not told to disregard such evidence, so far as concerned the Hoover Company, and the evidence was, in effect, admitted for all purposes. And not only this, but, in the Hoover Company's separate motion for a new trial, *Page 526 
complaint was made that "the court erred in permitting the witness Demoss to relate an alleged conversation which he claimed to have had with the defendant Lagan after the injury to the plaintiff, in which conversation it is claimed that the defendant Lagan stated to the witness Demoss that he, Lagan, was on his way to make a demonstration of a Hoover sweeper", and that "the court erred in permitting the witness Mrs. Williams to relate an alleged conversation which she claimed to have had with the defendant Lagan after the injury to the plaintiff, in which conversation it is claimed that the defendant Lagan stated to the witness Mrs. Williams that he, Lagan, was on his way to make a demonstration of a Hoover sweeper."
And these assignments were among the assignments of error in the brief here, and in discussing these assignments in the brief, it is said: "The only purpose for which that hearsay evidence was admitted was an attempt to fasten liability upon The Hoover Company." In the situation we can hardly be blamed for assuming that the evidence mentioned was admitted against the Hoover Company. Defendant Hoover Company, in the motion, reargues the competency of the evidence of Demoss and Williams.
We ruled that question in the opinion, showing that Lagan's declarations were in harmony with and a constituent part of other circumstantial evidence warranting the same inference. Also, the inference could be drawn that the statements Lagan made about being "on his way to make a demonstration", and that he wanted to make bond "because he was going to demonstrate a Hoover sweeper yet that evening" were made in connection with the performance of an act for his employer and would fall under what we may term the rule of dum fervet opus, as explained in Shelton v. Wolf Cheese Company, 338 Mo. 1129, 93 S.W.2d 947, l.c. 952, which case we cite and quote in the original opinion. And we might say that, under the facts, it would be for the jury to say when Lagan intended to make the demonstration, that is, whether before or after he had supper.
The Hoover Company, in the motion, says that what Lagan said to witness Demoss [571] about being on "his way to make a demonstration" was not on the night of plaintiff's injury, but was on a later date. It will not be necessary to set out the evidence on this point. It is sufficient to say that the inference could be drawn from the evidence that such was said on the night of plaintiff's injury and shortly thereafter, as stated in the opinion.
Counsel, in the motion, say that no such inference, as stated in the opinion, can be drawn from the evidence of witness Austin. It is true that witness Austin said that "at the conclusion of the school" the men in attendance were "expected to go over the things they have learned in the school" as "a review and all." But would that be the last time the salesmen would go over
what they were taught? Would they be expected to promptly forgetat the close of school, all *Page 527 
that they were taught? Might not a jury draw the inference stated? Clearly we think so.
The motion for rehearing should be overruled, and it is so ordered. Hyde and Dalton, CC., concur.